 PAINTERS LOCAL UNION NO. 720, ETC.317rials,drawings, and material requisition cards according to job clas-sifications; in addition, the layout men made templets for the use ofthe operators and, from the materials which they received and sorted,calculated and physically marked with a beam press or punch press thepoints on the structural steel that were to be drilled. In January 1964,two layout men were assigned to the newly created job of sequenceman. In September 1964, two more layout men were so assigned andthe job title was changed to estimator planner.The estimator plan-ners handle the same materials as did-and to some extent still do-the layout men, with the difference that estimator planners do not pre-pare templets for the operators nor do they mark the holes in thestructural steel; instead they prepare a tape on an adding machinewhich tells the operator where to punch the holes in the structuralsteel.In addition, the estimator planners prepare inventory lists ofmaterials received at the plant to be used in connection with the ship-ping of finished goods and are now involved in a companywide indus-trial engineering planning program which is attempting to improvework methods, job performance, and to lowering of costs.As compared with the work performed by the layout men, whichis closely connected with that of the other employees in the bargain-ing unit, the work of the estimator planners is almost entirely clericalwith no interchange and virtually no contact with the unit employees.In addition, there are these differences : estimator planners are salariedand paid twice each month, layout men, and other unit employees,are hourly paid on a weekly basis; estimators planners work differenthours, have different medical benefits, have different plant supervi-sion, and for accounting purposes are completely separate from theunit employees.In view of the foregoing, and upon the entire record, we find thatthe petition for clarification is not the appropriate procedure forresolving the issue raised in this proceeding.Accordingly, we shalldismiss the petition.[The Board denied the petition to amend and clarify certification.]Painters Local Union No. 720,Brotherhood of Painters,Decora-tors and Paperhangers of America,AFL-CIOand J.M. MillerDecorating Company.Case No. 19-CC-262.December 23, 1965DECISION AND ORDEROn July 26,1965, Trial Examiner Louis S. Penfield issued his Deci-sion inthe above-entitled proceeding, finding that Respondent had156 NLRB No. 32. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.The General Counselfiled a brief in opposition to the exceptions of Respondent.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistent withour opinion hereafter.In the latter part of 1964, a new post office was erected in Butte,Montana.The general contractor for this building was Baugh Con-struction Company (herein called Baugh) of Seattle, Washington.Among several subcontractors was the Charging Party, J. M. MillerDecorating Company (herein called Miller) of Edmonds, Washing-ton.Miller had contracted with Baugh to do all plastering and paint-ing.Before carrying out this subcontract, Clifton L. Ming, one ofMiller's partners, had a prejob conference with William Arntson,business representative for Respondent.Ming told Arntson that hewas a member of the Painters Union and that Miller 1 was a partysignatory toWestern Washington Area collective bargaining agree-ment between the Painters Union and employers in that area. Thisagreement provides that when an employer works outside the geo-graphical jurisdiction of the agreement he "shall comply with alllawful clauses in the collective bargaining agreement in effect in saidother geographical jurisdiction."The Butte local agreement '2 underwhich Miller was to perform contained,inter alia,the followingclauses:No spray painting will be permitted under any circumstancesuntil a spray permit has been secured.Saturday shall be a Holiday and no work may be performedbetween the hours of 8 :00 A.M. and 6 :00 P.M.1Miller is used to designate the subcontracting entity although Ming, a partner, wasprimarily involved in the dispute.'AlthoughMing requested a copy of the Butte local agreement on a number ofoccasions,he was not shown one until November 13, when his work on the subcontractwas nearing completion. PAINTERS LOCAL UNION NO. 720, ETC.319The Contractor will notify the Joint Board, three members ofLocal #720 and three members of P.D.C.A., on all overtime work.(This would include working on Sunday) ....Miller began to perform under its subcontract on about Septem-ber 27, 1964, and shortly thereafter began to spray paint some cor-rugated steel paneling.Arntson visited the jobsite and told Ming thatthe Respondent's local agreement prohibited paint spraying but con-sented to the continued spraying of the steel paneling because, duringthe earlier meeting, he had not mentioned the spraying prohibition-As for spraying any other items or otherwise deviating from theRespondent's agreement, Ming was told that approval of the Respond-ent's executive board would be necessary.On October 5, Ming gave Arntson a written request asking for : (a)the services of two painters, (b) permission to use an airless spraygun on pumice block, (c) a copy of the local agreement, and (d) per-mission to work Saturdays and Sundays if necessary to meet thescheduled completion date of November 19, 1964.There was nowritten reply to this request nor was oral approval ever granted.Thereafter,Ming told Arntson that because he was not able tosupply him with help, it would be necessary to work Saturdays to meetthe deadline date for completion of their work.On Saturday, Octo-ber 10, Ming worked on the job. Arntson warned Ming that theRespondent would levy a fine or picket the job if there were a repeti-tion of Saturday work.As a result, Ming tried to manage withoutworking Saturdays.However, Ming again resorted to spray paint-ing and also worked on several subsequent Saturdays and on Sunday,November 8, despite Arntson's continued protests.In early October, Radischat, Baugh's construction superintendenton the job, became aware of Arntson's threat to picket because of.Ming's spray painting and Saturday work.On October 2, 1964,Arntson sought out Radischat and warned him that, if Ming spraypainted, the Respondent would have "no alternative but to picket the:job." 3Throughout October and early November, Arntson warned Radi--schat "at least once a week" that the Respondent would picket the.job if Ming sprayed or worked Saturdays.Radischat was fearful.that if one picket appeared at the jobsite "there wouldn't be any craftwork."He told Arntson that, because of deadline pressures, a shut-down would work severe hardship on the contractors, but Arntson-stated that he was not concerned with time schedules.Radischatadmits that Arntson never specifically asked him to remove Miller-from the job, or to take any other definitive action in regard to Miller.-8Radischat's job diary for the month of October had several entries confirming thatthe Painters' union representative had threatened to picket the job because of Miller's-spray painting and weekend work. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record indicates that, if the Respondent were to picket, Radischatunderstood that only Miller, the painting subcontractor, was to bepicketed..On November 13, 1964, the Respondent's executive board accom-panied Arntson to the jobsite where Ming was again spray painting.One member of the executive board stated that the Respondent wasnot going to let an "outside contractor... step on their feet."Anothersaid that the job "would be shut down Monday morning." However,the job was never shut down and the contract work was completedin early December without further incident.The Respondent neveractually picketed the job, nor were charges made or fines levied againsteither Ming or Lambert, employees of Miller.The Trial Examiner found that the Respondent, by its agent Arnt-son, informed Radischat, the superintendent for Baugh ConstructionCompany, on numerous occasions that he would picket the job if thedispute the Respondent had with Miller, the painting subcontractoron the job, were not resolved.The Trial Examiner then concludedthat the threat to picket the post office job was for an object of forcingor requiring Baugh to cease doing business with Miller in violationof Section 8(b) (4) (ii) (B) of the Act4It is clear that the Respondent threatened to picket the post officejob if its dispute with Miller were not resolved.However, we disagreewith the Trial Examiner's further finding that the threat had theproscribed object of forcing or requiring Baugh to cease doing busi-ness with Miller.As the Trial Examiner found, it is a reasonable inference thatBaugh was informed of Respondent's picketing intentions in orderto elicit its aid in resolving Respondent's dispute with Miller.But itdoes not follow that the assistance which Respondent was seeking wasBaugh's removal of Miller from the job. This is not indicated by thecircumstances described above which show that Respondent neverrequested Baugh to cease doing business with Miller, that Respond-ent's dispute was not with a nonunion subcontractor but over non-compliance by Miller with a Painters' contract, and that the picketingthreatened was of Miller.The reasonable indication is the Respond-ent was seeking to have Baugh use its influence with Miller to havethe latter comply with the contractual provisions as requested byRespondent.Accordingly, we find the evidence insufficient to estab-lish an unlawful objective within the meaning of Section 8 (b) (4) -(ii) (B), and we shall dismiss the complaint.[The Board dismissed the complaint.]'Section 8(b) (4) (ii) (B) of the Act makes it unlawful for a union to "threaten,coerce,or restrainany person.where.an object thereof is...forcing or requiringany person..to cease doing businesswithany other person . . . . PAINTERS LOCAL UNION NO. 720, ETC.321TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heard beforeTrialExaminer Louis S. Penfield in Butte, Mon-tana, on March 25, 1965, on a complaint of the General Counsel and answer ofPaintersLocal Union No. 720,Brotherhood of Painters,Decorators and Paperhangersof America,AFL-CIO,herein called the Respondent.'The issues litigated werewhether Respondent violated Section 8(b) (4) (ii) (B) of the National Labor Rela-tions Act, as amended,herein called the Act.Uponthe entire record, including consideration of briefsfiled bytheGeneralCounsel and Respondent, and upon my observation of the witnesses,I hereby makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESThis proceeding is concerned with incidents occurring at a construction site locatedin Butte, Montana.Baugh Construction Company, herein called Baugh, is a Wash-ington corporation with its principal place of business located at Seattle, Washington.Baugh is engaged in business as a general contractor in the building and constructionindustry, and at all times material to this proceeding was a general contractor engagedin the construction of a post office building at Butte, Montana. Baugh's annual grossincome exceeds $500,000, and in the construction of the aforesaid post office buildingBaugh has caused building materials valued in excess of $50,000 to be shipped to thejobsite from points located outside the State of Montana.John M. Miller and Clifton L. Ming, co-partners, d/b/a J. M. Miller DecoratingCompany, herein called Miller, are a copartnership with its principal place ofbusinesslocated at Edmonds, Washington, engaged in the business of commercial and resi-dential painting, paperhanging and decorating.At all times material to this proceed-ing,Miller was engaged as a painting sub-contractor to perform work in connectionwith the construction of the abovementioned post office building at Butte, Montana.Miller's services under this contract had a value exceeding $8,000.I find that Baugh and Miller are each engaged in the building and constructionindustry and thus in an industry affecting commerce within the meaning of Section8(b) (4) of the Act.2I further find that the businesses of these companies at the post office constructionsite in Butte, Montana, meet current jurisdictional standards and that it will effectuatethe policies of the Act to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDRespondent.is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The primarydispute and the secondary pressureThe General Counsel contends that Respondent restrained and coerced Baughwithin the meaning of Section:8 (b) (4) (ii)of theAct, bythreatening to picket thepost office jobsite should Miller continue to use spray equipment and to work week-ends, and that an object of such threats was to force or require Baugh to cease doingbusiness with Miller.Respondent denies that it directed threats toward Baugh, orthat an object of any of its conduct at the construction site was to force or requireBaugh to cease doing business with Miller.The facts surrounding the controversy are not in substantial dispute.By September of 1964, Baugh, as the general contractor for the construction of thepost office, was nearing the completion of its job.This job was under the generalsupervision, ofWalter G.Radischat,Baugh's job superintendent.To perform thex The complaintissued on January 14, 1965, and is based upon a charge and anamended charge filed withthe NationalLabor Relations Board, herein calledthe Board,on November16, 1964, and January 4, 1965, respectively.Copies of the complaint, thecharge and the amendedcharge havebeen duly served upon Respondent.21 take official notice that the "building and construction industry causes the flow oflarge'quantities of 'goods" ininterstatecommerce.Sheet Metal Workers InternationalAssociation,Local Union No.299(S.M. Kisner, et at.,d/b/a S.M. Kisnerand Sons),131NLRB 1196 ;N.L.R.B. v. Plumbers Union,299 F. 2d49.7 (C.A. 2) ;N.L.R.B.v. Interna-tional Union of Operating Engineers,Local571,317 F. 2d 638 (C.A. 8). 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork, Baugh employed some employeesitself, andengagedthe services of subcon-tractors.Baugh had been unable to reach satisfactorytermswitha Butte paintingcontractor, and in late September had subcontracted the painting work on the projectto Miller.To carry out this subcontract, Clifton L. Ming, one of the Miller partners,accompanied by a painter named Chuck Lambert came from Washington to Butteon orabout September 24, 1964.Before commencing work,Minghad a prejobconference with William Arntson,businessrepresentative for Respondent.Mingexplained to Arntson that he personallywas amember of the Painters Union, thatMillerwas party signatory to a western Washington area collective-bargaining agree-ment between the Painters Union and employers in that area, that he would beneedingto hire painters locally for the post office job, and that he wished to abideby the local agreement.At the sametimeMing requested that Arntson supply himwith a copy of the Butte Agreement.Arntson told Ming that he would have somedifficulty supplying him with properly qualified men at all times, and advised Mingthat he could not at the time give him a copy of thelocal agreement because it wasthen in the process of being printed.3The western Washington area agreement to which Miller referred provides thatwhen an employer works outside the geographical jurisdiction of the agreement he"shall comply with all lawful clauses in the collective bargaining agreement in effectin saidother geographical jurisdiction." It further provides that the contractor shallobtain at least 75 percent of its employees in the localarea.The Butte Local agree-ment,among other things, contains provisions stating that no spraypainting is to bepermitted "under any circumstances until a spray permit had been secured," that"Saturday shall be a holiday and no work may be performed," and that contractorsshall notwork overtime (this would include working on Sundays) withoutobtainingpermissionfrom a local joint board.4At the prejob conferenceMing was notspecifically told of the spray job and weekend work provisions of thelocal agreement.Arntson didtellhim at this time,however, that he and Lambertcould commencework without regard to the 75 percent local hire provision inasmuchas at the timeArntson had no qualifiedmen tosupply.It does not appear that at the prejob con-ferenceMingadvised Arntson that he intended to do spraypaintingor to workon weekends.Ming and Lambert immediatelycommencedworking on the job,among otherthings,spray painting corrugatedsteel panels.Arntson visited the job during thecourse of the first week, and for the first time advised Ming that the localagreementprohibited the use of spray guns withouta permit.Ming explainedto Arntson thathe had bid the job on the assumption that he would be ableto usesprayguns andthis was generally permitted in the western Washington area.Arntson granted Mingpermission to finish sprayingthe steel panels,but told himthat as to the other areashe wished to spray which included the pumice block, the catwalk, theboilerroom,the ducts, and the doors, spraying would not beallowed unless he could obtain apermit from Respondent's local executive board.At or aboutthe same time Arntsonalso advisedMing of the provisionsin the local agreement prohibiting work onweekends.After finishing the spraying of thesteel panels Miller ceased spray painting for atime and lodged a written request withRespondent's executiveboard.Such requestwas dated October 5, 1964, and asked for theservices of two painters,for permissionto use an airless spray gun on pumice block, for a copy of the localagreement, andfor permission to work Saturdays and Sundays if necessary.No written reply tothis request was ever made by Respondent. It doesnot appear that permission wasever granted to spray the pumice block, and this work was subsequentlyperformedin another manner.No copy of the local agreementwas ever furnished to Minguntil the job was virtually completed.Miller's immediatemanpower need was forhardboard tapers and Respondent was unable to supply Miller withqualified tapersat thistime.5Since thetapingwork needed to be done before much of the othersThe agreement was not shown to Ming until November 1.3 when his work on thesubcontract was nearing completion.-IThe Washington area ;agreement does not specifically forbid spray painting without apermit, but does provide that the contractor report spray jobs to the union before a jobis started or it will be considered in violation-"of the agreement.The agreement doesnot forbid work on the weekends, but it does provide that written permits shall beobtained for weekend. work.5During the course of his work on the job. Miller did use the services of two painterswhich he obtained through Respondent, one of whom was Arntson himself. It is notclaimed that either of these were fully qualified to do the taping work which Respond-ent required. PAINTERS LOCAL UNION NO. 720, ETC.323work could start, Ming advised Arntson that since he was unable to supply tapers,itwould be necessary for him and Lambert to do the work themselves, and for themto work on weekends if they were to meet their schedule. On Saturday, October 10,Ming and Lambert actually did work on the job. This weekend work was strenuouslyprotested by Arntson, who said that if it continued Respondent would "probably fineus or they would start to picket the job."Ming, wishing to avoid trouble withRespondent, for the time being ceased doing further spray work or working onweekends.6During the next few weeks Arntson worked as a painter during part of the timeat the jobsite, and engaged in frequent conversations with Ming concerning the prob-lem of spray painting and weekend work.Arntson kept reiterating that if Ming triedagain to use a spray gun or to work on weekends the job "would be shut down."Some of these conversations took place in the presence of job superintendent Rad-ischat.Near the end of October, Ming, who was having difficulty meeting hisschedule, apparently influenced in some measure by his inability to obtain a writtencopy of the local working agreement decided to, and actually did, resume spraypainting and weekend work.?Ming received strong protests from Arntson that thiswas a violation of the local agreement, and further representations that if this conductcontinued the job might be picketed and shut down. By November 13, 1964, matterscame to a climax when Arntson came to the jobsite accompanied by members ofRespondent's executive board.One member told Ming that "they would not allowan outside contractor to come in here and step on their feet" another observed thatthe spraying was clearly in violation of the Agreement,8 and another stated that onthe following Monday pickets would appear on the job and it would be shut down.The job, however, was by this time within a week or so of completion.Ming leftButte immediately after this meeting and in Seattle filed the charges which serve asthe basis of this proceeding.Lambert was left to finish up the remaining work onthe job.This was accomplished in a relatively short time, and no further incidentsoccurred.It stands undisputed that at no time did Respondent actually picket the job or werecharges made or fines levied against either Ming or Lambert.°The nature of the dispute between Miller and Respondent was first brought to theattention of Radischat shortly after it arose.According to Radischat, early in October,he was approached by Arntson who advised him that if the painters continued touse spray guns and to work on weekends Respondent "would have no alternativebut to picket the job."This was a matter of understandable concern to Radischat,for any picketing of the job would have the likely effect of causing employees of theother crafts to walk off the job with the result that Baugh would find it difficult, ifnot impossible, to complete the post office project in time to have the facilities avail-able for the Christmas rush.That the dispute, and Respondent's position in regardto it, came to Radischat's attention early in October, is further evidenced by businessentries to such effect which he made in his regular daily diary, copies of which wereforwarded to Baugh's Seattle office. In addition Radischat states that following hisfirst encounter with Arntson, Arntson visited the job frequently, and that at leastonce a week engaged in conversations with Radischat concerning the problem he washaving with Miller, and continually representing that picketing was a possibility if'In some measurethiswas made possible because Ming was successful in obtainingqualified tapers from outside the Butte area.7 It would appear to be Ming's position that he was justified in some measure in takingthis action by Respondent's failure to furnish him with a written copy of the local agree-ment.As we have seen, however, Arntson kept repeatedly advising him that the localagreement did not permit weekend work or spray work without a permit. In fact theagreement did contain provisions to this effect.No reason appears why Ming should nothave considered that Arntson was correctly representing this to him.By the terms oftheWashington area agreement to which he was a party signatory, Ming was obligatedto abide by the local agreement.For the purposes of resolving the issues in this pro-ceeding it is not necessary for me to pass upon king's conduct as a violation of thecontract, but I do find that this record clearly establishes that in the face of repeatedprotests Ming continued to engage in conduct which Arntson insisted was violative of theterms of thelocal agreement.8 Before the job was completed Miller had sprayed all that it had planned to exceptthe pumice blocks.8 The foregoingnarrative of the dispute between Respondent and Miller is based-primarilyupon the credited testimony of Ming.Arntson's somewhat vague and ramblingtestimonydoes not contradict this in any material aspect.Accordingly I find that theevents occurredin substantially the manner related above.217-919-66-vol. 156-22- 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller persisted in his violations of the local agreement.Radischat states that heundertook to dissuade Arntson from picketing, pointing out the time schedule prob-lem which faced him. Radischat states that at no time did Arntson appear impressedwith such problems, and that he continued to press for assurances that the sprayingand weekend work would be discontinued.Radischat confirms the testimony ofMing that during the same period Ming solicited his help, and the fact that he,Radischat, was actually present on occasions when Arntson was discussing the prob-lem with Ming.Radischat, however, did not at any time suggest to Ming that hedesist from spraying or working on weekends if necessary, but on the contrary heencouraged Ming to continue such practices in order that the time schedule couldbe met.Radischat acknowledges, however, thatat no timedid Arntson specificallyask him to remove Miller from the job, or to take any other definitive action inregard to Miller.10Arntson denies having conversation with Radischat which specifically concernedthe Miller problem.However, Arntson admits visiting the job regularly, and admitstalking with Ming and raising the picket issue with Ming.He also acknowledgesthe presence of Radischat on some occasions, and admits that he engaged in discus-sions with Radischat, although allegedly on matters unrelated to the dispute withMiller.Considering the frequency of Arntson's visits and the fact that he wasvisiting the job to press for compliance with the local rules, I regard it as highlyimprobable that at one time or another he did not make known to Radischat theproblem with which he was so vitally concerned, and apprise Radischat of possibleconsequences. I found Radischat's testimony as a whole coupled with the mutuallycorroborative testimony of Ming to tell a believable story of the controversy.Onthe other hand, Arntson's testimony tended to be vague and disjointed, and hisso-called denial of the conversations with Radischat was neither specific nor con-vincing.Accordingly, I find that at various times during visits to the jobsite, Arntsonapprised Radischat of his dispute with Miller, and told himthat if it were notresolved picketing might be forthcoming.B.Discussion of the issues and concluding findingsSection 8(b)(4)(ii)(B) makes it unlawful for a union to "threaten, coerce, orrestrain any person ... where ... an object thereof is . . . forcing or requiring any,person ... to cease doing business with any other person...." The only issue inthis proceeding is whether we can properly characterize Respondent's conduct as anunlawful threat for an unlawful objectA violation will be established if it can beshown that the Respondent threatened to picket the post office job with an object offorcing or requiring Baugh to cease doing business with Miller.ilRespondent deniesthat threats of any sort were directed at Baugh, and further claims that it engagedin no conduct that can be said to have an unlawful object.Respondent clearly had a primary dispute with Miller which centered aroundMiller's alleged violation of its contractual obligations to, Respondent.As notedabove, I find no need to resolve the contract violation, for even assuming it to existRespondent cannot escape liability here if it be shown that it sought to remedy theviolation by exerting unlawful secondary pressure against another employer notdirectly involved.Baugh and Miller stood in relationship to each other as con-tractor and subcontractor at a common situs, with Baugh having no direct controlover Miller's relationship with his employees. I have found, contrary to Respondent'scontention, that Arntson told Radischat that he would picket the job if the disputewith Miller were not resolved.This statement was not qualified in any way. ShouldRespondent have carried out such threat, the obvious result would have been to haverestrained and coerced Baugh in completing its post office job. I find, therefore, thatRespondent, through the action of its agent, Arntson by telling Radischat thatRespondent would picket the post office job has engaged in conduct. which constitutesa threat within the meaning of Section 8(b)(4)(ii) of the Act.10Following the filing of the charge Respondent's International Representative, McCabe,came to Butte to discuss the charge with Radischat.Radischat admits that at this timehe told McCabe that he could not agree to that portion of the charge which related thatthe action had been taken for the purpose of causing Baugh to cease doing business with,Miller.McCabe testified further that Radischat also told him at this time that Respond-ent had never taken any action which he construed as a threat against Baugh.Assum-ing Radischat to have made both statements they appear at the most to be legalconclusions which hardly serve to contradict Radischat's direct testimony as to whathappened at the Iobsite prior to the filing of the charge."District 65, Retail Wholesale&Department Store Union,AFL-CIO (Eastern CameraA Photo Corp.),141 NLRB 991. PAINTERSLOCAL UNION NO. 720, ETC.325There remains for consideration, however, the question of whether such threatwas undertaken for the proscribed object of forcing or requiring Baugh to ceasedoing business with Miller.Respondentinsiststhat this record shows only that ithad a dispute with Miller over a contract violation, and that it has not been estab-lished that Respondent sought to resolve the dispute by bringing about the removalof Miller from the job through pressure on the general contractor.To support itscontention Respondent relies principally upon Radischat's undisputed testimony tothe effect that Arntson at no time directly requested that he remove Miller from thejob.However, even if we assume that Arntson never expressly asked for Miller'sremoval, it does not necessarily follow that Arntson had no such object.The ultimateconclusion is to be reached from a consideration of all that Arntson said and did,and not from Radischat's evaluation of its meaning.According to the creditedtestimony, Arntson told the general contractor on the jobsite that Respondent wouldpicket the job if its dispute with the subcontractor were not resolved.It is a reason-able inference that Arntson was imparting such information to the general contractorto elicit his aid in resolving a dispute, in which the general contractor had no directconcern,by threatening action which could shut down the whole operation if carriedout.One method by which the general contractor might assist in resolving the issueand accomplishing the end which Respondent sought would be to remove Miller fromthe job.Respondent offers no other explanation for threatening Baugh with pickets,and inthe absence of such, I find it reasonable to infer that by such threat Respondentundertook to put pressure on Baugh to force or require Baugh to cease doingbusinesswith Miller. It is precisely this type of involvement of a secondary employer thatthe statuteproscribes.Accordingly, I find that Respondent has threatened Baughwith picketing the post office job with an object of forcing or requiringBaugh to ceasedoing businesswith Miller, and that by such conduct Respondent has violated Section8(b) (4) (ii) (B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above, occurring in connec-tion with the operations of Baugh and Miller as described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that Respondent has violated Section 8(b)(4)(ii)(B) of the Act, Ishall recommend that it cease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Baugh and Miller are each employers within the meaning of Section 2(2) ofthe Act, and are each engaged in commerce or an industry affecting commerce withinthe meaning of Section 2(6) and (7) and Section 8(b) (4) of the Act.2.Painters Local Union No. 720, Brotherhood of Painters, Decorators and Paper-hangers of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.By threatening Baugh with picketing its post office job at Butte, Montana, withan object of forcing or requiring Baugh to cease doing business with Miller, Respond-ent has engaged. in unfair labor practices within the meaning of Section 8(b) (4) (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended, I recom-mend that Respondent, Painters Local Union No. 720, Brotherhood of Painters,Decorators and Paperhangers,of-America, AFL-CIO, its officers, representatives, andagents, shall:1.Cease and desist from threatening, coercing, or restraining Baugh, or any of itssubcontractors, or any other employer with picketing a jobsite where an object thereofis to. require Baugh to cease doing business with Miller. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post at its business offices and meeting halls,copies of the attached noticemarked "Appendix A." 12 Copies of said notice;to be furnished by the RegionalDirector for Region 19, shall,after being duly signed by Respondent's authorizedrepresentatives,be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, includingall places where notices to its members are customarily posted.Reasonable stepsshall be taken by Respondent to insure that such notices are not altered,defaced, orcovered by any other material.(b) Sign and mail copies of said notice to the Regional Director for Region 19for posting by Baugh and Miller, those companies willing, at all locations wherenotices to their employees are customarily posted.(c)Notify the Regional Director for Region 19, in writing within 20 days fromthe date of the receipt of this Decision,what steps Respondent has taken to complyherewith 18It is further recommended that unless on or before 20 days from the date of itsreceipt of this Trial Examiner's Decision,Respondent notify the Regional Directorthat he will comply with the foregoing Recommendations,the National Labor Rela-tions Board issue an Order requiring Respondent to take the action aforesaid.In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"In the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "a Decisionand Order."' In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,Inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL MEMBERS OF PAINTERSLOCAL UNION No. 720,BROTHERHOOD OFPAINTERS,DECORATORS AND PAPERHANGERS OF AMERICA,AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOTthreaten,coerce, or restrain Baugh Construction Company orany of its subcontractors with picketing a jobsite where an object thereof is toforce or require Baugh to cease doing business with Miller DecoratingCompany.PAINTERSLOCAL UNIONNo. 720, BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office,327 LoganBuilding, 500 Union Street,Seattle,Washington,Telephone No. 682-4553.Mooney Aircraft,Inc.andLodge 725, International Associationof `Machinists,AFL-CIO.Case No. 23-CA-1475.December 23,1965SUPPLEMENTAL DECISION AND ORDEROn August 9, 1965, Trial Examiner Lloyd Buchanan issued hisTrial Examiner'sSupplemental Decision,'attached hereto, finding156 NLRB No. 36.